DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-14, 16-18 and 20 are pending. Claims 1-2, 13 and 17 are currently amended. Claims 3, 15 and 19 are canceled. 
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejection previously set forth in the Non-Final Office Action mailed 10/28/2021.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/28/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 4-7, 12-13, 17-18 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4,-14, 16-18 and 20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art Jreij et al. (US Patent No. 10,862,900) discloses detecting rogue endpoints on a device management bus. Messages received by a managed device are authenticated as originating from the communications controller if the messages include the unique identifier provided to that Jreij, Abstract), Sathyanarayana et al. (US Patent No. 10,242,176) discloses a bus controller and an endpoint device that are in communication over an internal bus performing authentication (Sathyanarayana, Abstract), Stolitzka et al. (US Patent No. 6,327,688) discloses data bus system with data integrity verification is arranged so that a bus device receiving a message always responds by sending a check sequence back to the message originating device; i.e., a check sequence is automatically returned to a message originating device as part of every bus transaction.  The originating device reads the returned check sequence and uses it to verify the integrity of the data transferred between the two devices.  The check sequence can be created by the receiving device based on the data conveyed, or the receiving device can simply echo back a check sequence that is appended to the incoming data. (Stolitzka, Abstract), Brown et al. (US Patent No. 10,608,819) discloses a security controller self-verifies, without a host, an access code. After the verification, the security controller may retrieve a concealed encryption key and a transformation key that were previously self-generated by the security controller. The encryption keys are not generated by the host, a user, or the memory controller. The transformation key is sent to the memory controller via a side channel during a first time period. The concealed encryption key is sent to the memory controller via the side channel during a different time period. After extracting an operating encryption key, the memory controller may notify the data transfer controller to initiate an enumeration process with the host. Data transfer from and to the host is performed via interfaces different from the side channel. (Brown, Abstract), and Aguayo Gonzalez et al. (US Pub No. 2018/0013779) discloses a Aguayo Gonzalez, Abstract), however, the prior art taken alone or in combination does not teach or suggest “communicating data over the bus, wherein communicating data over the bus comprises communicating a message over the bus addressed to the bus, the message comprising data representing a hash value of a certificate, a hash value of a certificate chain, a hash value of a portion of a certificate, or a hash value of a portion of a certificate chain; and in response to detecting the signal state, the controller communicating side channel data to the bus device to authenticate the data communicated over the bus as being provided by the controller, wherein communicating the side channel data to the bus device comprises providing a signal to the presence terminal representing the side channel data” (as recited in claim 1 and similarly in claims 13 & 17), in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437